Territory of Michigan to wit
And now at this present Term of September in the Supreme Court of the Territory and in the year of our Lord one thousand eight hundred and eight comes the aforesaid Richard Pattinson by E Brush his Atty and says that in the record and proceedings as also in the rendering the judgment aforesaid there is manifest Error in this to wit—• that in giving of the Judgment aforesaid the court have rejected the demurrer of the said Richard Pattinson to the declaration of the said United States and have given judgment for the *267said United States Plaintiffs against the said Richard Pattinson Defendant whereas by the Law of the Land the Court ought to have recd the demurrer of the said Richard Pattinson at the suit of the said United States and to have given judgment for the said Richard Pattinson against the said United States in this therefore there is manifest Error, the said Richard therefore prays that for the Error aforesaid and others in the Record and proceedings appearing, the judgment aforesaid thereof against him in favour of the said United States may be reversed E Brush Atty for the sd
Richard Pattinson

[In the handwriting of Elijah Brush]